TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00466-CR


Michael Lester Trubee, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 05-864-K368, HONORABLE DONALD LEONARD, JUDGE PRESIDING


 M E M O R A N D U M   O P I N I O N

		Following a trial, a jury found appellant Michael Lester Trubee guilty of the felony
offense of possession of four grams or more but less than 200 grams of a controlled substance,
to wit, methamphetamine, with intent to deliver.  See Tex. Health & Safety Code Ann. § 481.112
(West 2003).
		Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974). 
Appellant received a copy of counsel's brief and was advised of his right to examine the appellate
record and to file a pro se brief.  After requesting and receiving extensions of time to file his brief,
appellant filed a pro se brief asserting several issues. (1)
		We have independently examined the record, counsel's brief, and the pro se brief,
and agree that the appeal is frivolous and without merit.  We find no reversible error in the record. 
We find nothing in the record that might arguably support the appeal.  We are not to address
the merits of each claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for the review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28
(Tex. Crim App. 2005).
		The judgment of conviction is affirmed.


						__________________________________________
 		Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Affirmed
Filed:   December 5, 2007
Do Not Publish
1.   The issues raised by appellant in his pro se brief are:  (1) the trial court engaged in judicial
misconduct by failing to "allocute" before sentencing, failing to re-read to the jury the definition of
reasonable doubt, and allowing the introduction of extraneous offenses despite appellant's motion
in limine, and (2) ineffective assistance of counsel.